175 F.2d 772 (1949)
INTERNATIONAL INVESTMENT CORP.
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 9931.
United States Court of Appeals Third Circuit.
Argued June 9, 1949.
Decided June 20, 1949.
David Stock, New York City, for petitioner.
Carlton Fox, Washington, D. C. (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to the Atty. Gen., on the brief), for respondent.
Before MARIS, GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.
This is a petition to review a decision of the Tax Court that a loss claimed by the petitioner upon the complete liquidation of Portage Water Company, a wholly owned subsidiary, was not recognizable for income tax purposes under Section 112(b) (6) of the Internal Revenue Code, 26 U.S.C.A. § 112(b) (6). The property received by the petitioner upon the liquidation of its subsidiary consisted wholly of cash. Upon the authority of Tri-Lakes S. S. Co. v. Commissioner of Internal Revenue, 6 Cir. 1945, 146 F.2d 970, and for the reasons stated by the Tax Court in its opinion in the present case filed by Judge Kern, 11 T.C. 678, the decision of the Tax Court will be affirmed.